 1   Grant L. Cartwright, Esq. (AZ Bar No. 030780)
     Andrew A. Harnisch, Esq. (AZ Bar No. 014957
 2   MAY, POTENZA, BARAN & GILLESPIE, P.C.
     201 N. Central Avenue, Suite 2200
 3   Phoenix, AZ 85004-0608
     Telephone: (602) 252-1900
 4   Facsimile: (602) 252-1114
     E-mail:      gcartwright@maypotenza.com
 5                aharnisch@maypotenza.com
     Proposed Counsel for Debtor
 6
 7                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA
 8    In re:                                         Chapter 11 Proceedings
 9    ARCTIC CATERING, INC.                                 Case No. 2:18-bk-13118-EPB
10                          Debtor.                  NOTICE OF LODGING FINAL
11                                                   ORDER GRANTING EMERGENCY
                                                     MOTION FOR ORDER APPROVING
12                                                   POST-PETITION FACTORING
                                                     AGREEMENT PURSUANT TO 11
13                                                   U.S.C. §§ 363 AND 364
14             NOTICE IS HEREBY GIVEN, pursuant to Local Bankruptcy Rule 9022-1(b), that
15   Counsel for Arctic Catering, Inc. (“Debtor”), has re-lodged with the Court its form of Final
16   Order Granting Emergency Motion for Order Approving Post-Petition Factoring Agreement
17   Pursuant to 11 U.S.C. §§ 363 and 364. The Order is being re-lodged to include an executed
18   copy the ARPA as Exhibit A. The form of Order is attached hereto and incorporated herein by
19   this reference.
20
                                            Respectfully submitted,
21                                          MAY, POTENZA, BARAN & GILLESPIE, P.C.
22
                                            By /s/ Andrew A. Harnisch        #024957
23                                            Andrew A. Harnisch
                                              Attorneys for Debtors
24
25
26



                                           -1-
     Case 2:18-bk-13118-EPB     Doc 130 Filed 02/06/19 Entered 02/06/19 18:26:56       Desc
                                 Main Document    Page 1 of 1
